Case 1:20-cv-01044-STA-tmp Document 40 Filed 06/23/20 Page 1 of 2                    PageID 232




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


RYANE PARKER,                                )
                                             )
       Plaintiff,                            )
                                             )              Case No: 1:20-cv-1044-STA-tmp
v.                                           )
                                             )
WEST CARROLL                                 )
SCHOOL DISTRICT, et al.                      )
                                             )
       Defendants.                           )


               ORDER ADOPTING REPORT AND RECOMMENDATION


       Plaintiff, pro se, filed this action in the Chancery Court of Carroll County, Tennessee,

asserting claims under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.,

Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12132 et seq, and Section 504

of the Rehabilitation Act, 29 U.S.C. § 791-94g. Defendants removed the action to this Court and

filed a motion to dismiss. (ECF No. 12.) Plaintiff has filed a motion to remand (ECF No. 9), a

motion to amend (ECF No. 20), and a motion for clarification. (ECF No. 25.)

       On May 27, 2020, the Magistrate Judge issued a report and recommendation (ECF No. 32),

recommending that the motion to remand be denied, the motion to dismiss be granted in part and

denied in part, and the motion to amend be granted. Magistrate Judge Pham noted that any

objections to the report must be made within fourteen days. (Id. at p. 17.) On June 2, 2020, an

attorney made an appearance on Plaintiff’s behalf (ECF No. 33), and he filed an amended

complaint on June 8, 2020. (ECF No. 35.)
Case 1:20-cv-01044-STA-tmp Document 40 Filed 06/23/20 Page 2 of 2                   PageID 233




         Because the requisite time has passed and no objections have been filed, Plaintiff was

ordered to show cause why the report and recommendation should not be adopted in its entirety.

(ECF No. 37.) Plaintiff was cautioned that failing to respond to the order would result in the

adoption of the report and recommendation without further notice.

         Plaintiff has not responded to the order to show cause.1 Accordingly, the report and

recommendation are hereby ADOPTED.            Defendants’ motion to dismiss (ECF No. 12) is

PARTIALLY GRANTED and PARTIALLY DENIED. Plaintiff’s motion to remand (ECF No.

9) is DENIED; Plaintiff’s motion to amend (ECF No. 20) is GRANTED, and Plaintiff’s motion

for clarification is DENIED as moot. (ECF No. 25.)

         IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE
                                             Date: June 23, 2020




1
    Plaintiff’s counsel is STRONGLY urged to respond to the Court’s orders in the future.
